Case 8:20-cv-00089-DOC-JDE Document 36 Filed 06/26/20 Page 1 of 5 Page ID #:331



 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.com
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           STIPULATION TO ENLARGE TIME
                                           FOR REPLY BRIEF RE
15                          Plaintiff,     DEFENDANTS’ MOTION TO
                                           DISMISS PLAINTIFF’S FIRST
16        vs.                              AMENDED COMPLAINT
17
     DESCENDENT STUDIOS INC., a            Hearing Date:
18   Texas corporation, and ERIC           Date:      July 13, 2020
     PETERSON, an individual,              Time:      8:30 a.m.
19                                         Courtroom: 9D
20                      Defendants.
     DESCENDENT STUDIOS INC., a
21   Texas corporation,
22
                      Counterclaimant,     Judge: Hon. David O. Carter
23
          vs.                              Complaint Filed:   1/16/2020
24
25   LITTLE ORBIT LLC, a California
     Limited Liability Company,
26
                      Counterdefendant.
27
28
Case 8:20-cv-00089-DOC-JDE Document 36 Filed 06/26/20 Page 2 of 5 Page ID #:332



 1           Defendants Descendent Studios Inc. (“Descendent”) and Eric Peterson (the
 2   “Defendants”) and Plaintiff Little Orbit LLC (“LO”), by the undersigned counsel,
 3   hereby respectfully submit this stipulation for an extension of time for Defendants to
 4   file their reply brief in support of their motion to dismiss Plaintiff’s Amended
 5   Complaint by eight days, making the new deadline July 7, 2020, subject to Court
 6   approval.
 7           1.   Defendants’ current deadline to file their reply brief is Monday, June 29,
 8   2020.
 9           2.   Lead counsel for Defendants, Michael C. Whitticar (“Mr. Whitticar”),
10   who has the knowledge and background necessary to prepare the reply brief, has
11   been and will be traveling or in court on Tuesday, June 23, 2020, Wednesday,
12   June 24, 2020 and Friday, June 26, 2020.
13           3.   Mr. Whitticar has a prepaid seminar all day Saturday, June 27, 2020 and
14   Sunday, June 28, 2020.
15           4.   This stipulation is made in good faith and not for the purposes of undue
16   delay. The deadline to file Defendants’ reply brief has not been previously
17   extended, and the requested extension will allow Defendants’ counsel sufficient
18   time to better evaluate the opposition and to file a more robust reply brief.
19           5.   Counsel for the parties are available for the hearing on the date date
20   originally noticed for the motion to dismiss and also on July 20, 2020 and July 27,
21   2020 if the Court should wish to continue the hearing date.
22           WHEREFORE, Defendants and Plaintiff hereby stipulate that Defendants’
23   deadline to file a reply in support of their Motion to Dismiss Plaintiff’s Amended
24   Complaint shall be extended to July 7, 2020, with the hearing date remaining on
25   July 13, 2020. In the event, the Court wishes to continue the hearing to
26   accommodate this request, the parties are available on July 20 and July 27 for the
27   hearing.
28        IT IS SO STIPULATED.

                                               -1-
Case 8:20-cv-00089-DOC-JDE Document 36 Filed 06/26/20 Page 3 of 5 Page ID #:333



 1   Dated: June 23, 2020             Respectfully submitted,
 2
                                      By: /s/ M. Danton Richardson
 3                                           Counsel
 4
                                      M. Danton Richardson (SBN 141709)
 5                                    Leo E. Lundberg, Jr. (State Bar No. 125951)
 6                                    LAW OFFICE OF M. DANTON
                                      RICHARSON
 7                                    131 N. El Molino Ave., Suite 310
 8                                    Pasadena, CA 91101
                                      E-mail: mdantonrichardson@yahoo.com
 9                                            leo.law.55@gmail.com
10
                                       Counsel for Plaintiff
11
12   Dated: June 23, 2020             Respectfully submitted,
13
                                      By: /s/ Nada I. Shamonki
14                                          Counsel
15
                                      Nada I. Shamonki (SBN 205359)
16                                    MINTZ LEVIN COHN FERRIS GLOVSKY
17                                    AND POPEO P.C.
                                      2029 Century Park East, Suite 3100
18                                    Los Angeles, CA 90067
19                                    Telephone: (310) 586-3200
                                      Facsimile: (310) 586-3202
20                                    Email: nshamonki@mintz.com
21
                                      Michael C. Whitticar (admitted pro hac vice)
22                                    NOVA IP Law, PLLC
23                                    7420 Heritage Village Plaza, Suite 101
                                      Gainesville, VA 20155
24                                    Tel: 571-386-2980
25                                    Fax: 855-295-0740
                                      E-mail: mikew@novaiplaw.com
26
27                                    Counsel for Defendants
28

                                         -2-
Case 8:20-cv-00089-DOC-JDE Document 36 Filed 06/26/20 Page 4 of 5 Page ID #:334



 1   *Pursuant to Local Rule 5-4.3.4(a)(2)(i), Nada I. Shamonki hereby attests that all
 2   other signatories listed, and on whose behalf the filing is submitted, concur in the
 3   filing’s content and have authorized the filing.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -3-
Case 8:20-cv-00089-DOC-JDE Document 36 Filed 06/26/20 Page 5 of 5 Page ID #:335



 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On June 26, 2020, I filed a copy of the following document(s):
 6   STIPULATION TO ENLARGE TIME FOR REPLY BRIEF RE
     DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED
 7   COMPLAINT
 8
     By electronically filing with the Clerk of the Court using the CM/ECF system which
 9   will send notification of such filing to the following:
10     •   Leo Edward Lundberg , Jr
11         leo.law.55@gmail.com
12     •   Michael Danton Richardson
13         mdantonrichardson@yahoo.com
14
15         Executed on June 26, 2020, at Los Angeles, California. I hereby certify that I
16   am employed in the office of a member of the Bar of this Court at whose direction
17   the service was made.
18                                          /s/ Diane Hashimoto__________________
19                                         Diane Hashimoto

20
21
22
23
24
25
26
27
28

                                              -1-
